NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30274

                Plaintiff-Appellee,             D.C. No. 4:12-cr-00065-BMM-2

 v.
                                                MEMORANDUM*
STEVEN WILLIAM CARPENTER,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Steven William Carpenter appeals pro se from the district court’s order

denying his motion for sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A).

We have jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion,

see United States v. Townsend, 98 F.3d 510, 512 (9th Cir. 1996), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The government asserts that Carpenter’s appeal should be dismissed because

Carpenter filed an untimely notice of appeal. Contrary to the government’s

contention, Carpenter’s notice of appeal was timely filed within fourteen days of

the district court’s order. See Fed. R. App. P. 4(b)(1)(A); Houston v. Lack, 487
U.S. 266, 270 (1988) (pro se prisoner’s notice of appeal is filed at the time the

prisoner delivers it to prison authorities).

      Carpenter contends that he is entitled to a sentence reduction because he

suffers from debilitating medical conditions that have been exacerbated by his

confinement. However, Carpenter has not demonstrated that “extraordinary and

compelling reasons” warrant a sentence reduction because the recordi reflects that

his medical conditions are stable and have not substantially diminished his ability

to provide self-care within the facility. See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G.

§ 1B1.13 cmt. n.1(A). The district court, therefore, did not abuse its discretion by

denying Carpenter’s motion for a sentence reduction.

      AFFIRMED.


i
  We have confined our review of the record to what was presented to the district
court and decline to consider documents Carpenter submitted for the first time on
appeal. See Rudin v. Myles, 781 F.3d 1043, 1057 n.18 (9th Cir. 2014) (generally
documents that are not filed with the district court cannot be made part of the
appellate record). Even were we to consider the documents, however, it would not
affect the outcome of this case.




                                               2                               19-30274